Matter of Vernon (2022 NY Slip Op 03899)





Matter of Vernon


2022 NY Slip Op 03899


Decided on June 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
MARK C. DILLON
COLLEEN D. DUFFY
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2019-06380

[*1]In the Matter of Donald P. Vernon, admitted as Donald Patrick Vernon, a suspended attorney. (Attorney Registration No. 2763464.)




DECISION & ORDERMotion by Donald P. Vernon for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Vernon was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on November 27, 1996, under the name Donald Patrick Vernon. By opinion and order of this Court dated August 4, 2021, Mr. Vernon was suspended from the practice of law for a period of six months, effective September 6, 2021.Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Donald P. Vernon, admitted as Donald Patrick Vernon, is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Donald Patrick Vernon to the roll of attorneys and counselors-at-law.LASALLE, P.J., DILLON, DUFFY, BARROS and CONNOLLY, JJ., concur.ENTER: Maria T. FasuloClerk of the Court